Citation Nr: 0700354	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for asthma and reactive 
airway disease.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a compensable rating for hearing loss.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska dated in January, June, and December 2005.

(Consideration of entitlement to an increased rating for 
PTSD, entitlement to service connection for hypertension, 
entitlement to a compensable rating for hearing loss, and 
entitlement to TDIU is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDING OF FACT

The veteran does not have asthma or restrictive airway 
disease that is attributable to military service, including 
any in-service exposure to asbestos.


CONCLUSION OF LAW

The veteran does not have asthma or restrictive airway 
disease that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5103, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) are negative for 
any complaint of any lung condition prior to or during 
military service.  The record of the veteran's separation 
examination in May 1946 contains chest x-rays and an 
examiner's assessment that the x-rays were essentially 
negative, and that the veteran's respiratory system was 
normal.  

The most recent report of record of a chest x-ray is dated in 
December 2000.  That report from the VA Medical Center (VAMC) 
in Omaha, Nebraska found only mild hyperinflation.  The x-ray 
was otherwise reported as clear, without focal infiltrate, 
pulmonary edema, or pleural effusion.  No masses were seen.

A pulmonary consultation note from VAMC Omaha dated in 
February 2001 included a diagnosis of reactive airway 
disease, exacerbated by gastroesophageal reflux disease, and 
by fall and winter allergens.  Another pulmonary consultation 
note authored by the same physician in March 2002 included 
the same diagnosis.  

The veteran submitted a December 2002 statement from K. 
Mickels, M.D., which pointed out that the veteran had worked 
in an engine room around asbestos and lead paint while in 
service, and included an opinion that it was conceivable that 
some of his pulmonary problems may have been exacerbated by 
his exposure while in military service.

Based on Dr. Mickels' statement, the veteran was scheduled 
for a VA examination.  In a letter dated in June 2003 the 
veteran's representative stated that the veteran was not 
refusing to attend the scheduled VA examination, but rather 
was requesting that the RO wait until results from pulmonary 
function testing at the St. Francis Medical Center, Grand 
Island, Nebraska were received and considered by the RO.  The 
veteran's representative also stated that, if VA determined 
that this evidence was inadequate, the veteran agreed to 
attend a VA examination.  The veteran did not report for the 
scheduled examination, submitting instead the results of 
pulmonary function testing at St. Francis Medical Center.  

After the new evidence was received, the RO replied to the 
veteran's representative that the new evidence was not 
sufficient to adjudicate the claim and informed the 
representative by way electronic mail dated in July 2003 that 
an examination was necessary and would be scheduled.  The 
veteran was notified of the rescheduled examination, and he 
declined to attend.  The RO then asked VAMC Omaha to provide, 
based on the evidence of record, a medical opinion regarding 
any possible connection between any current lung condition 
and the veteran's alleged exposure to asbestos.  The record 
contains the July 2003 report of VA doctor I.W., M.D., who, 
after reviewing the record in its entirety, determined that 
it did not appear that the veteran's current lung condition 
was related to asbestos exposure in service because there 
were no chest x-ray findings of asbestosis.  Dr. W. further 
opined that it appeared that the veteran's reactive airway 
disease and asthma were instead secondary to reflux disease 
and allergies.  The examiner additionally opined that the 
veteran's current lung condition was not aggravated by 
asbestos exposure.  The examiner also noted that a current x-
ray could not be obtained because the veteran had cancelled 
his scheduled examinations. 

The veteran submitted a June 2004 statement from Dr. Mickels, 
which noted that the veteran did not have any asthma or 
allergy type symptoms prior to entering service.  Dr. Mickels 
said that during service the veteran had catarrhal fever and 
since that time he has been shown on pulmonary function tests 
to have cough variant asthma.  She opined that there was a 
possible connection to the veteran's acute respiratory 
infection (in service) and his current asthma diagnosis as 
well as a possible trigger of the veteran's underlying 
allergic difficulties based on other unknown allergens the 
veteran might have been exposed to in service.  

The veteran was scheduled for a pulmonary examination at VA 
in October 2005.  The veteran's representative submitted a 
statement in September 2005 and said that the veteran was 
unable to attend the examination because of a recent surgery.  
The RO then asked VAMC Omaha to provide, based on the 
evidence of record, a medical opinion regarding any possible 
connection between any current lung condition and the 
veteran's military service.  The record contains the October 
2005 report of VA doctor S.V., pulmonary/critical care 
attending physician, who, after reviewing the record in its 
entirety, determined that the veteran's asthma/reactive 
airway disease was unrelated to the veteran's service, 
including his catarrhal fever which he had in service.  The 
examiner further opined that the veteran's asthma/reactive 
airway disease was due to the veteran's allergic diathesis 
and his asthma was made worse by his gastroesophageal reflux 
disease and postnasal drip.  He noted that there is no 
conclusive epidemiological data linking infections to 
causation of asthma in previously normal adults.  He said it 
was probably coincidental that the veteran had a catarrhal 
fever and his symptoms of cough and shortness of breath 
started after.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Having worked in the ship's engine room while in service it 
is possible that the veteran came into contact with asbestos, 
though the degree to which he was exposed is impossible to 
determine from the record.  In any event, even if exposure to 
asbestos is conceded, the evidence does not show that the 
veteran has asbestosis and this was not noted by either VA 
reviewer.  The veteran's most recent x-rays, taken in 
December 2000, showed that the veteran's lungs were mildly 
hyper-inflated but otherwise clear.  Indeed, the July 2003 VA 
examiner determined that it did not appear that the veteran's 
current lung condition was related to asbestos exposure in-
service because there were no chest x-ray findings of 
asbestosis.  The October 2005 VA examiner opined that the 
veteran's asthma/reactive airway disease was unrelated to the 
veteran's service, including his catarrhal fever which he had 
in service.  The examiner further opined that the veteran's 
asthma/reactive airway disease was due to the veteran's 
allergic diathesis and his asthma was made worse by his 
gastroesophageal reflux disease and postnasal drip.  He noted 
that there is no conclusive epidemiological data linking 
infections to causation of asthma in previously normal 
adults.  He said it was probably coincidental that the 
veteran had a catarrhal fever and his symptoms of cough and 
shortness of breath started thereafter.  

Thus, while the veteran is currently diagnosed with asthma 
and reactive airway disease, it is clear from the record that 
he does not have a asthma or restrictive airway disease 
caused by asbestos exposure.  Furthermore, the currently 
diagnosed asthma/reactive airway disease was found to be 
unrelated to service by the October 2005 VA examiner.  The 
Board gives greater weight to the VA reviewers' opinions 
because both reviewed the entire record and provided detailed 
reasons for their opinions, something not done by Dr. 
Mickels.  Indeed, Dr. Mickels reported merely that it was 
conceivable that some of the veteran's pulmonary problems may 
have been exacerbated by asbestos exposure, without further 
analysis of the record or x-rays, and that there was a 
possible connection between the veteran's acute respiratory 
infection [in service] and his current asthma diagnosis as 
well as a possible trigger of the veteran's underlying 
allergic difficulties based on other unknown allergens the 
veteran might have been exposed to in service.  Such an 
opinion is speculative at best even by its own terms.

In light of the evidence and based on this analysis, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for asthma or reactive airway 
disease.  As noted above, the more persuasive opinions weigh 
against the veteran's claim and there has been no evidence or 
contention suggesting that either asthma or reactive airway 
disease had its onset during the veteran's military service.  
Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); 38 C.F.R. § 
3.102.  Accordingly, the Board concludes that service 
connection is not warranted.

The Board notes that the veteran has alleged that his asthma 
and reactive airway disease are related to his military 
service.  While the veteran is capable of providing 
information regarding his current condition, he is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in letters dated in March 
2003, September 2004, and September 2005.  The March 2003 
letter informed the veteran of VA's efforts to assist the 
veteran and requested that he submit additional evidence 
regarding his claim.  In the September 2004 letter he was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  The September 2005 follow-up letter to 
the veteran informed him of the status of his claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, by way of a March 2006 letter, the veteran was 
told of the criteria used to award disability ratings and the 
criteria for assigning an effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Because neither issue is 
before the Board, further action with respect to either is 
not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA outpatient treatment 
reports, and private medical records.  Several VA opinions 
were obtained.  The veteran has not alleged that there is any 
outstanding evidence that would support his claim.  The Board 
is not aware of any outstanding evidence


ORDER

Entitlement to service connection for asthma or reactive 
airway disease is denied.  


REMAND

The veteran was scheduled for VA examinations in May 2005 to 
evaluate his claim of service connection for hypertension and 
his claim for TDIU.  The veteran failed to report for the 
examinations.  The veteran's representative submitted a 
statement dated in July 2005, which noted that the veteran 
would like to report for a VA examination.  The veteran was 
then scheduled for VA examinations in November 2005 to 
evaluate his claims.  The veteran was also scheduled for 
examinations to evaluate his service-connected PTSD and his 
service-connected hearing loss.  In November 2005 the 
veteran's representative submitted a statement in which he 
reported that the veteran suffered multiple medical 
conditions and had recently undergone heart surgery and was 
unable to drive the distance required to get to the VA 
examinations in Omaha.  He requested that VA make more 
appropriate arrangements for the veteran to attend the 
examinations.  He noted that the veteran was not refusing to 
attend the VA examinations but he said the veteran was 
incapable of attending.  

In a letter dated December 7, 2005, the RO informed the 
veteran that in keeping with his representative's November 
2005 statement, another request for examinations would be 
made.  Curiously, in a letter dated December 16, 2005, the RO 
informed the veteran that his VA examinations were not 
rescheduled and that his claim was ready for adjudication.  

There is no suggestion in the available record that the 
veteran's representative has played any role in the veteran's 
failure to appear for examinations beyond merely conveying 
information about the veteran's inability to appear.  The 
Board recognizes that the regulatory scheme which allows 
attorneys or agents to charge for services creates a perverse 
incentive for representatives not to be zealous in their 
representation until after a final denial by the Board has 
been promulgated; however, there is no suggestion in this 
record that the veteran's representative has not ardently 
helped his client obtain the sought-after benefits as soon as 
possible.  Consequently, in order to assist the veteran in 
substantiating his claims, the RO should give him another 
opportunity to appear, as the RO indicated it would do in its 
December 7, 2005, letter.

(The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. § 3.655 (2006).)  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
PTSD, hearing loss, or hypertension.  
After securing the necessary 
releases, the RO should obtain those 
records that have not previously 
been secured.  The RO should 
specifically request all VA 
treatment records from December 2005 
to the present.

2.  The veteran should be scheduled 
for a VA examination to evaluate his 
claim of service connection for 
hypertension.  The examiner should 
be asked to review the claims file, 
examine the veteran, and provide an 
opinion as to the medical 
probabilities that any hypertension 
had its onset during service or has 
been caused or made worse by 
service-connected PTSD.  If 
hypertension has been made worse by 
PTSD, to the extent feasible, the 
degree of worsening should be 
identified.  The bases for each 
opinion should be set forth in 
detail.  (If the veteran does not 
appear, the RO should ask an 
examiner to review the record and 
provide the opinion.)

3.  The veteran should be scheduled 
for a VA audiological examination 
for compensation purposes.  Testing 
should be conducted and all results 
necessary to apply pertinent rating 
criteria should be obtained.  If no 
response is obtained at any 
frequency because of the veteran's 
poor hearing acuity, the examiner 
should nevertheless provide a best 
estimate of the puretone threshold, 
or should indicate the maximum 
score.  This is required so that an 
average may be taken from 4 specific 
readings as required by 38 C.F.R. 
§ 4.85(d) (2006).  

4.  The veteran should be afforded a 
VA psychiatric examination.  The 
examiner should review the claims 
file and take a detailed history 
regarding the veteran's education, 
employment, and vocational 
attainment.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined 
to be necessary by the examiner to 
assess the level of impairment), 
should be conducted in order to 
identify and describe the 
symptomatology attributable to PTSD.  
The report of examination should 
contain a detailed account of all 
manifestations of the disability 
found to be present.  The examiner 
must also comment on the extent to 
which PTSD affects occupational and 
social functioning.  A multi-axial 
assessment should be conducted, and 
a thorough discussion of Axis V (GAF 
score), with an explanation of the 
numeric score assigned, should be 
included.  The examiner should also 
be asked to provide an opinion as to 
whether the veteran's service-
connected disabilities collectively 
render him unable to secure or 
follow substantially gainful 
employment.  (The veteran is 
currently service connected for 
PTSD, tinnitus, and hearing loss, 
but, as noted above, has a claim 
pending for hypertension.)  The 
opinion should take into account the 
veteran's employment history, and 
his educational and vocational 
attainment.  The report of 
examination must include the 
complete rationale for all opinions 
expressed.  

5.  Thereafter, the RO should review 
the claims file to ensure that the 
requested development has been 
completed.  In particular, the RO 
should review the requested 
examination reports to ensure that 
they are responsive to and in 
complete compliance with the 
directives of this remand, and if 
they are not, the RO should take 
corrective action.

6.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
remaining on appeal.  If the veteran 
fails to appear for any examination, 
and attempts to establish any cause 
for his failure, he should be asked 
to document it-illness should be 
documented by doctor's notes or 
records of hospitalization, for 
example, and an inability to travel 
due to automobile problems for 
example should be documented by a 
towing receipt, repair bill, etc.  
If any benefit sought is not 
granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  The supplemental 
statement of the case should include 
the provisions of 38 C.F.R. § 3.655, 
and the recently amended provisions 
of 38 C.F.R. § 3.310.  71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


